Citation Nr: 0822994	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disability due 
to asbestos exposure, claimed as mesothelioma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2006, a statement of the case was 
issued in February 2007, and a substantive appeal was 
received in March 2007.  The veteran testified at a RO 
hearing in May 2007, and testified at a Board hearing in 
April 2008; the transcripts are of record.

At the Board hearing, the veteran's appeal was advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran was exposed to asbestos during service.

2.  Asbestos-related lung disability, claimed as 
mesothelioma, was not manifested during the veteran's 
military service or for many years thereafter, nor is such 
disability otherwise related to the veteran's service.


CONCLUSION OF LAW

Mesothelioma, or other asbestos-related lung disability, was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2006.  
The letter predated the July 2006 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Such letter 
also provided the veteran with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2006 letter has clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA and private medical records.  A 
review of the record discloses that the RO attempted to 
obtain the veteran's service medical records and service 
personnel records through the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and that the NPRC 
stated that the records may have been in a location that was 
related to the 1973 fire at the NPRC.  Due to the missing 
service medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed below, a 
VA examination has determined to be unnecessary with regard 
to the service connection claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that 
the aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

The veteran's claim is for a lung disability which he 
contends is due to asbestos exposure during service.  
Initially, the Board notes that the post-service medical 
evidence does reflect that the veteran has pleural plaques 
that have been determined to be due to asbestos exposure; 
such diagnosis was rendered decades after separation from 
service.  A private physician has also noted that a CT scan 
is suspicious for mesothelioma, although a confirmed 
diagnosis is not reflected in the medical evidence.  Thus, 
the evidence is clear that the veteran does have an asbestos 
related disability.  The issue remains as to whether the 
veteran was exposed to asbestos during service.

The veteran's DD Form 214 reflects that the veteran completed 
courses related to Sight Systems Mechanic and "Armt Sys 
Fund," and he has testified that he served as an electronic 
technician in the Air Force.  His DD Form 214 reflects 1 
year, 8 months, and 14 days of foreign and/or sea service.  
The veteran has testified that he was stationed at the Komaki 
Air Base in Japan.  During such time, he reported that he 
worked in an electronics shop and asbestos was being removed 
from the facility at that time.  After some initial confusion 
as to the unit the veteran was with at the time he was 
stationed at Komaki Air Base, and an initial finding that he 
was not part of a unit that was stationed at such air base, 
it has since been established that his unit, the 49th Fighter 
Bomber Wing, was assigned to the Komaki Air Force Base during 
his period of service.  The question remains, however, 
whether he was exposed to asbestos during such time period.

In June 2007, an archivist from the Air Force Historical 
Research Agency conducted a review of the 49th's histories 
for that time frame.  Various construction projects were 
mentioned, but none noted the use of asbestos, or any 
construction material, and those that are mentioned do not 
refer to any electronics building.

In July 2007 correspondence from the National Archives and 
Records Administration (NARA), it was indicated that no 
records in the custody of NARA sufficiently detailed the 
materials used in specific building construction on bases in 
the United States and overseas.

The veteran has testified that post-service during the 1960s 
he happened upon a fellow soldier named D.J. who had worked 
with him at the electronics shop at Komaki.  D.J. reported 
that he had lung cancer and that he did not smoke, and he 
stated that he thought he got it in Japan when they were 
tearing out asbestos.  They exchanged phone numbers, and at 
some point later the veteran called D.J. and was told that he 
had passed away.  The veteran has testified that he believes 
D.J. died in the late 1960s.  The veteran testified that he 
did not have any contact information for D.J.'s widow.  A 
June 2008 Report of Contact reflects that the Waco RO 
attempted to locate any claims file related to D.J. based on 
the information provided by the veteran at the hearing; 
however, upon checking various databases, there was no match 
to the known information about D.J.  As there was no match, 
VA is unable to verify that D.J. had a lung disability or 
that such lung disability was due to asbestos exposure.  The 
veteran has testified that he has not had any contact with 
any other fellow soldiers.

Post-service, the veteran has reported that he was employed 
with several different companies; however, he reportedly only 
held office type positions.  He has denied exposure to 
asbestos during such post-service employment.  He has 
reported hunting and fishing as his extracurricular 
activities.

The Board acknowledges that the veteran sincerely believes 
that he was subjected to asbestos during service versus any 
post-service experience that would have likely exposed him.  
These are recollections of what transpired many decades ago 
and are otherwise uncorroborated in the record.  As detailed 
hereinabove, VA has made multiple attempts with various 
governmental repositories in order to provide corroboration 
to substantiate the veteran's claim of in-service asbestos 
exposure.  With regard to construction projects, none 
mentioned the use of asbestos.  Despite best efforts, the 
action to corroborate exposure to asbestos was to no avail.  
In light of the above, the Board has determined that there is 
no probative support for a finding that the veteran was 
exposed to asbestos during service at the Komaki Air Base.  

The Board acknowledges the private opinions of record which 
opined that the veteran's lung disability is related to in-
service asbestos exposure.  Specifically, a May 2006 opinion 
from Austin B. Thompson, M.D., states that it is clear from 
taking an occupational history for the veteran that he had 
asbestos exposure while stationed in the Air Force during the 
Korean War.  Such opinion, however, is not based on the 
applicable record, and is clearly based solely on the 
unsubstantiated contentions of the veteran of asbestos 
exposure.  Likewise, in August 2006 Rudy P. Lackner, M.D., 
noted the veteran's claim of exposure to asbestos during 
service, and his denial of any other asbestos exposure.  Dr. 
Lackner noted that the latency period for asbestos related 
diseases is often in the range of 30 to 40 years, and that he 
clearly has asbestos related lung disease and his only 
contact with asbestos was while serving in the Air Force.  
While the Board recognizes the latency period, again Dr. 
Lackner did not review the claims folder and such opinion is 
based solely on the veteran's claim of in-service asbestos 
exposure.  An opinion from Marlin Bauhard M.D., received in 
May 2008, states that the veteran's medical history was 
reviewed, and opined that his pleural plaques are considered 
to be as likely as not attributable to his military service, 
either wholly or in substantial part, and exposure to 
asbestos.  He did not have any significant and verifiable 
exposure to asbestos prior to or since leaving military 
service, and his military service was in a location with 
facilities that would likely be the source for the exposure.  
Unfortunately, however, it has not been confirmed that the 
facility the veteran worked in exposed him to asbestos, and 
such opinion appears to be solely based on the 
unsubstantiated contentions of the veteran.  There is simply 
no basis for the conclusion that the building the veteran 
worked in was a likely source of exposure to asbestos during 
service.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for lung 
disability due to in-service asbestos exposure.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As asbestos exposure has 
not been verified, any VA opinion could not provide competent 
evidence of the incurrence of asbestos exposure in service, 
and would be entirely speculative.  

As the evidence does not support a finding of asbestos 
exposure during service, service connection is not warranted 
for a lung disability, to include mesothelioma, claimed to be 
due to such exposure.  The appeal is denied.


ORDER

Entitlement to service connection for a lung disability due 
to asbestos exposure, claimed as mesothelioma, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


